Name: Council Regulation (EU) 2015/1776 of 5 October 2015 repealing Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia
 Type: Regulation
 Subject Matter: international affairs;  political framework;  economic conditions;  Africa
 Date Published: nan

 6.10.2015 EN Official Journal of the European Union L 259/1 COUNCIL REGULATION (EU) 2015/1776 of 5 October 2015 repealing Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Common Position 2004/487/CFSP of 29 April 2004 concerning further restrictive measures in relation to Liberia (1), Having regard to the joint proposal of the High Representative of the Union for Foreign Affairs and Security Policy and of the European Commission, Whereas: (1) Council Regulation (EC) No 872/2004 (2) provides for the freezing of funds and economic resources of the natural and legal persons, bodies and entities listed in the Annex to that Regulation. (2) On 5 October 2015, the Council adopted Decision (CFSP) 2015/1782 (3) implementing United Nations Security Council Resolution 2237 (2015) of 2 September 2015 which terminated the travel ban and asset freeze measures imposed by paragraph 4 of UNSCR 1521 (2003) and paragraph 1 of UNSCR 1532 (2004), respectively. (3) It is therefore appropriate to repeal Regulation (EC) No 872/2004 with immediate effect, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 872/2004 is repealed. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 5 October 2015. For the Council The President N. SCHMIT (1) OJ L 162, 30.4.2004, p. 116. (2) Council Regulation (EC) No 872/2004 of 29 April 2004 concerning further restrictive measures in relation to Liberia (OJ L 162, 30.4.2004, p. 32). (3) Council Decision (CFSP) 2015/1782 of 5 October 2015 repealing Common Position 2004/487/CFSP concerning further restrictive measures in relation to Liberia and amending Common Position 2008/109/CFSP concerning restrictive measures imposed against Liberia (see page 25 of this Official Journal).